Citation Nr: 0021193	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 1990, 
for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1963.  

This matter came to Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision, by which the RO 
assigned an effective date of May 30, 1990 for the veteran's 
award of TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The Board denied entitlement to TDIU in an August 1990 
decision.  

3.  The veteran filed a claim for increased ratings for his 
service-connected disabilities on May 30, 1990.  

4.  Clinical records dated in the one year preceding the May 
30, 1990 claim do not reflect any factor which takes the 
veteran's case outside the realm of the usual, other than the 
sole fact that he was unemployed. 


CONCLUSION OF LAW

An effective date earlier than May 30, 1990, is not warranted 
for a total rating based on individual unemployability due to 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104; (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 4.16 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question is whether the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 .  That is, 
whether the appellant has submitted a claim that is plausible 
or capable of substantiation.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).   I am also 
satisfied that all appropriate development has been 
accomplished and that VA has not further duty to assist the 
veteran in order to comply with the provision of 
38 U.S.C.A. § 5107(a).  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation  38 C.F.R. § 3.340 (1999).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at lest one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  

Entitlement to TDIU was established by a Board decision dated 
in March 1998.  By an April 1998 rating decision, the RO 
implemented that grant, assigning an effective date of May 
30, 1990.  

Service connection is in effect for degenerative disc disease 
of the lumbar spine, including psychological factors 
affecting the disorder, evaluated as 40 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Code 5293.  
(formerly 9505-5293 for psychophysiologic musculoskeletal 
disorder).  This rating has been in effect from January 1984.  
The veteran also has a service-connected condition of the 
cervical segment of the spine, including psychological 
factors affecting that condition, rated under the provisions 
of 38 C.F.R. § 4.71a, Code 5293 (formerly rated under 
Diagnostic Code 9505-5000).  This disability is also afforded 
a 40 percent rating from May 30, 1990.  Finally, service 
connection is in effect for duodenal ulcer disease, rated at 
10 percent from May 30, 1990.  As a consequence, the veteran 
has a combined rating of 70 percent from May 30, 1990, and 
thereby satisfies that schedular requirements of 
38 C.F.R. § 4.16(a) from that date.  

The veteran, along with his representative argue that he is 
entitled to an earlier effective for the award of TDIU.  In 
particular, they argue that the veteran is entitled to an 
effective date of January 1989 or earlier.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

However, among the listed exceptions to the general rule 
stated above is the rule that applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.  I find that for the reasons and bases set 
forth below, that the veteran's case falls under the first 
scenario of the Harper test, as the date entitlement arose 
post-dated the date of the veteran's claim.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

TDIU was denied in an August 1990 Board decision.  While that 
decision was pending, the veteran filed correspondence 
requesting entitlement to increased evaluations on May 30, 
1990.  The ultimate grant of higher disability ratings in 
August 1998 resulted in veteran's entitlement to TDIU.  The 
evidence of record prior to that date had been reviewed by 
the Board in its August 1990 decision.  Thus, an analysis of 
the veteran's entitlement based on evidence in the claims 
folder prior to August 1990 would supplant the integrity of 
the August 1990 Board determination that already determined 
that the evidence was insufficient to establish entitlement 
to TDIU.  See 38 U.S.C.A. § 7104 (West 1991).  That was a 
final decision and not subject to review of the same factual 
basis.  38 U.S.C.A. 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2000).  

No correspondence that could be interpreted as an informal 
claim for TDIU was received from the veteran prior to the May 
30, 1990 claim.  Likewise, no clinical record indicated the 
specific benefit sought or a reasonable probability of 
entitlement to benefits.  Consequently, there is no basis for 
a finding that an informal claim under the provisions of 
38 C.F.R. § 3.155.  

Next, the Board must consider the veteran's allegation that 
his entitlement to TDIU arose prior to May 30, 1990.  The 
veteran's attention is directed to judicial interpretation of 
the law pertaining to TDIU claims.  In Hatlestad, v. 
Derwinski, 1 Vet. App. 164 (1991), the Court referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  There is no 
circumstance of education or employment noted in the record 
that would place this veteran, then rated at 50 percent, in a 
different category or position than any other veteran so 
rated.  For the veteran to prevail, it is necessary that the 
record reflect some factor which takes his case outside the 
realm of the usual.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In the veteran's case, reports of VA outpatient treatment 
from January 1990 were requested in December 1992.  These 
records show that in January 1990, the veteran sought 
treatment for chronic back pain secondary to disc disease.  
The back pain was noted to be not unbearable at the time.  He 
also reported having a duodenal ulcer for which he was not 
receiving treatment.  A February 1990 physical therapy note 
and a March 1990 progress note show ongoing treatment for 
chronic low back pain.  In January 1990, the veteran reported 
that he had heartburn, but denied having epigastric pain, 
hematemesis, melena or other symptoms.  An upper 
gastrointestinal series, conducted in April 1990, showed 
results consistent with a diagnosis of duodenal ulcer.  

The evidence dated within one year prior to the May 1990 
claim does not indicate any unusual circumstance that would 
support a basis for a finding of entitlement to TDIU.  
Rather, the date at which entitlement was factually 
ascertainable was subsequent to the date of the reopened 
claim.  In view of the foregoing, the preponderance of the 
evidence is against the claim for an effective date earlier 
than May 30, 1990, for TDIU.  


ORDER

An effective date earlier than May 30, 1990, for the award of 
TDIU is denied.  


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

